Citation Nr: 1211181	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear hearing loss.  

4.  Entitlement to an increased rating for lumbar spine degenerative disk disease, rated as 10 percent disabling prior to May 30, 2011 and as 20 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to April 1988.  He is in receipt of the Combat Action Ribbon, Navy Commendation Medal with "V" device and the Silver Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen a claim for service connection for hypertension and heart disease, denied the claim for service connection for right ear hearing loss, granted service connection for left ear hearing loss with a noncompensable evaluation, and assigned a 10 percent rating for the Veteran's back disability.

The Board notes at this juncture that, as noted above, the November 2007 rating decision declined to reopen a claim for service connection for hypertension and heart disease.  The Veteran perfected an appeal as to this issue.  Service connection was subsequently granted for coronary artery disease, status post coronary artery bypass graft, status post stenting, with scar, as a form of ischemic heart disease on a presumptive basis due to the Veteran's exposure to herbicide agents.  See March 2011 rating decision.  The RO indicated that this condition was formerly considered as heart disease together with hypertension.  As hypertension remains an issue separate and distinct from the recently service-connected ischemic heart disease, that claim has been recharacterized as reflected on the title page and the Board will proceed accordingly.  

The Board also notes that service connection was initially granted for recurrent low back pain with history of right lumbar radiculopathy.  See February 1989 rating decision.  In the November 2007 rating decision that is the subject of this appeal, the RO recharacterized the back disability as lumbar spine degenerative disk disease, assigned a 10 percent rating effective February 27, 2007, and granted a separate 20 percent rating for lumbar radiculopathy of the right lower extremity, effective February 27, 2007.  The Veteran specifically indicated that he did not disagree with the separate rating assigned for the radiculopathy and only perfected an appeal concerning the rating assigned for his lumbar spine degenerative disk disease.  As such, the issue of entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity is not before the Board for appellate review.  

The rating assigned for lumbar spine degenerative disk disease was increased to 20 percent, effective May 30, 2011, in a September 2011 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran presented testimony at a hearing before a Decision Review Officer (DRO) in June 2009.  A transcript of that proceeding is of record.  

The issues of entitlement to service connection for hypertension and right ear hearing loss and entitlement to an initial compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed February 1989 rating decision denied a claim for entitlement to service connection for hypertension on the basis that there was no evidence of sustained essential hypertension. 

2.  Additional evidence received since February 1989 on the issue of service connection for hypertension is new and material as it includes evidence related to an unestablished fact necessary to substantiate the claim. 

3.  Prior to March 30, 2011, the Veteran's lumbar spine degenerative disk disease was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome (IDS) with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

4.  The Veteran's lumbar spine degenerative disk disease was manifested by forward flexion to 40 degrees and a combined range of motion of 100 degrees at the time of the March 30, 2011 VA spine examination.  


CONCLUSIONS OF LAW

1.  The February 1989 rating decision that denied the claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a), 19.192 (1988). 

2.  New and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for a rating in excess of 10 percent for lumbar spine degenerative disk disease have not been met prior to March 30, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2011).  

4.  The criteria for a rating of 20 percent, and no higher, for lumbar spine degenerative disk disease have been met as of March 30, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5235-5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

The Veteran seeks to establish service connection for hypertension.  See e.g., September 2008 VA Form 21-4138.  The RO initially declined to reopen the claim and continued the denial issued in a previous final decision.  See November 2007 rating decision.  The claim was subsequently reopened but denied on the merits in a March 2009 statement of the case (SOC).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in February 1989 denied a claim for entitlement to service connection for hypertension on the basis that there was no evidence of sustained essential hypertension.  In other words, there was no evidence of a current disability.  The RO notified the Veteran of this decision by letter dated February 15, 1989, but he did not appeal.  See 38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 19.129(a) (1988).  An unappealed determination of the Agency of Original Jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in February 2007, and this appeal ensues from the November 2007 rating decision issued by the RO in San Diego, California, which, as noted above, declined to reopen a claim for hypertension and heart disease on the basis that no new and material evidence had been submitted.  Only the issue of whether new and material evidence has been received to reopen that portion of the claim that pertained to hypertension remains before the Board.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence before the RO in February 1989 consisted of the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, high blood pressure or hypertension.  A March 1988 dental health questionnaire reflects that the Veteran denied having hypertension.  At the time of his retirement from active service, the clinical evaluation of the Veteran's vascular system was normal, his blood pressure was 130/88, and there were no notations made in reference to either high blood pressure or hypertension.  See March 1988 report of medical examination.  The evidence also included an August 1988 VA examination report, during which it was noted, in pertinent part, that the Veteran had prior, but not present, complaints related to chest pain.  His blood pressure was taken on two occasions and was 150/98 and 138/84 and the examiner noted that there was no evidence of heart disease or hypertension.  

Evidence added to the record since the RO's 1989 decision includes both VA and private treatment records, which contain diagnoses of hypertension.  See e.g., April 2010 record from Tri City Medical Center; October 2011 internal medicine attending note.  These records are new, as they were not of record when the RO issued its February 1989 rating decision.  They are also material.  Those records, combined with VA assistance and considering the other evidence of record, raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Claim for increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was initially granted for recurrent low back pain with history of right lumbar radiculopathy pursuant to 38 C.F.R. § 4.71a, DC 5295; a noncompensable rating was assigned effective May 1, 1988.  See February 1989 rating decision.  In the November 2007 rating decision that is the subject of this appeal, the RO recharacterized the back disability as lumbar spine degenerative disk disease and assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, DCs 5243-5242 effective February 27, 2007.  The rating was subsequently increased to 20 percent effective May 30, 2011.  See September 2011 supplemental statement of the case (SSOC).  In light of the foregoing, the Board must determine whether the Veteran is entitled to a rating in excess of 10 percent between February 27, 2006 and May 29, 2011 and a rating in excess of 20 percent as of May 30, 2011.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.  

The Veteran contends that he is entitled to an increased rating for his back disability because it affects his daily quality of life and has increased in severity.  He reports that since his retirement, he has reinjured his back while performing normal activities such as lifting, digging, and bending over, and that the frequency and duration of his back pain gradually increased to the point where he was experiencing constant pain.  The Veteran describes his pain as located in his lower back and indicates that he has been in a debilitating state for months at a time.  He also reports that he is unable to perform yard work, bend to put on shoes and/or socks, exercise, run, play sports such as golf and bowling, and has problems sitting for long periods of time.  See February 2007 VA Form 21-4138; statement in support of claim received February 2007; September 2008 VA Form 21-4138; April 2009 statement in support of claim.  During his DRO hearing, the Veteran testified as to the symptomatology related to his back and indicated that physical therapy had helped, though he still had pain.  See June 2009 transcript.  The Board notes at this juncture that it finds the Veteran's contentions to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Disabilities of the lumbar spine (other than IDS when evaluated on the basis of incapacitating episodes) are to rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 
51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2011). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2011). 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2011). 

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides a rating of 10 percent for IDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a rating of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2011).  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2011). 

The Veteran was seen in January 2007 with complaint of low back pain off and on since 1983.  He reported one flare-up per year but indicated he had had three that year.  The Veteran also complained of radiating symptoms on the right.  Physical examination of his musculoskeletal system revealed aches, stiffness, localized weakness, and back pain.  The Veteran was diagnosed with low back pain with radiating symptoms and a MRI was ordered.  See record from Dr. F. and Sharp Mission Park Medical Group.  The MRI of the Veteran's lumbosacral spine taken that same month contains an impression of very small left paracentral disc protrusion at L5-S1 with thecal sac effacement; moderate stenosis of the left neural foramen; L4-L5 right neural foramen disc protrusion, moderate stenosis of the right neural foramen, and a disc/osteophytes complex causing moderate stenosis of the left neural foramen at this level; and multilevel spondylosis present.  See record from Tri City Medical Center.  

The Veteran underwent a VA spine examination in October 2007, at which time he reported that he had been retired for 15 years.  In pertinent part, the Veteran indicated that he had recurring low back pain and right lumbar radicular pain or sciatica.  He asserted that episodes of pain were occurring as much as four times per year and were set off with a simple twist or bend and resulted in sudden pain in his right low back, which sometimes shot into his butt.  These often left him in spasm and twisted and it would take anywhere from one to three or four days to get over an episode.  During that time, he will have lots of back spasms and will take Motrin or Tylenol to try and relieve it.  He will eventually come back to normal and the back will go back down to just a mild discomfort with prolonged sitting or standing.  With these episodes, the Veteran will have one or two days a year that he has difficulty getting out of bed and would not be able to go to work if he were currently employed.  Other than during the episode, his back gives him little limitation in his activities of daily living.  The Veteran reported that when he removed his wallet from his right rear pocket and moved it to his left, he had less discomfort on the right but started to get some new discomfort on the left.  This did not have anything to do with the episodic conditions.  The Veteran noted that he occasionally had pain shooting down from his butt into his right leg.  This could come with an episode or from prolonged sitting.  It did not limit him from his activities of daily living and it did not limit him from his work in the past.  He had not been considered to have a surgical problem and he was not under any active treatment for his back and just dealt with the episodes as they came.  

Physical examination of the lumbosacral spine revealed normal posture and gait.  The examiner noted that the Veteran was very long waisted and needed to sit either slumped in the chair or leaning to one side.  He removed an object from under his right hip area after he had been sitting for awhile.  The Veteran had a shorter left hemipelvis than right and shorter left leg hemipelvis than right.  Palpation of the low back revealed tenderness over the right sciatic nerve in the pirformis muscle.  There was also point tenderness of the L5-S1 facet joint on the right versus the other areas of his back being fairly normal.  There was some mild spasm of the quadrates lumborum and the iliocostalis muscle on the left side versus the right.  On range of motion testing, forward flexion was limited to 75 degrees, backward extension and right flexion were limited to 15 degrees, right rotation was limited to 20 degrees, and right and left rotation was to 30 degrees.  The Veteran walked well on his heels, toes, insteps, and the outer sides of his feet.  On straight leg raise, he had significant butt pain with the right leg above 60 degrees; his left leg was ok to 80 degrees.  Achilles and patellar reflexes were 1-1/2 plus bilaterally.  

The Veteran was diagnosed with lumbosacral spondylosis with radiculitis.  It was also noted that he had an associated sciatica.  X-ray was reported as showing degenerative disk disease with facet arthropathy consistent with the diagnosis and the recurring episodic pain and then underlying, ongoing, mild musculoskeletal low back pain.  The examiner also noted decreased range of motion, consistent with the diagnosis and recurrences, and one to two days confined to bed rest for back problems in the last year.  It was noted that there was no usage of orthoses, supportive sleeves, supports, walking aids, crutches, walkers, or specialized braces and that the low back had no additional flares, no further loss in range of motion, and no further loss in functional capacity beyond that expected for age and gender by pain, fatigue, weakness, or lack of endurance after repetitive usage.  

The x-ray of the Veteran's lumbosacral spine noted at the time of the October 2007 VA examination is of record and revealed intervertebral disc space narrowing at L3-L4; small anterior endplate osteophytes at all lumbar levels; and mild facet joint spondylosis.  No fracture, other bony abnormality, articular abnormality, or soft tissue abnormality was seen and the impression was mild lumbar spondylosis.  See imaging report.  

The Veteran underwent a VA examination in January 2009, at which time he reported that he had repeatedly injured his back with activities such as lifting.  The pain became radicular going down his right lower extremity to his foot and was constant but had become worse since 2006.  The pain was in the lower lumbar area and radiated slightly to the right parasacral area and at times down the right lower extremity.  The constant pain was mild and usually did not interfere with his activities but when he had flare-ups, the pain was much more severe, at a level eight to nine on a scale of ten, usually lasting three days.  The Veteran was unable to do things such as bend down and tie his shoes during these occurrences and although not usually in bed, he did feel incapacitated by these episodes.  The flare-ups had occurred three times in the past years with the average duration of three to seven days, were usually precipitated by minor activity such as bending, and were unpredictable.  When the Veteran has flare-ups, he is unable to bend and unable to do his usual activities.  Ordinarily, he is able to walk three miles in 51 minutes.  He was not using an assistive device, was not unsteady, and had not had any surgery on his back.  The examiner reported on the January 2007 Tri City Medical Center MRI findings.  

On examination there was normal lordosis and some mild tenderness over the right parasacral musculature, but no tenderness over the spine.  Straight leg raising was positive at 45 degrees in the right lower extremity.  Strength in the lower extremities was 5/5 (flexors and extensors of the hip, toes, great toes, and ankles).  Range of motion testing revealed flexion to 90 degrees with pain at end range of motion; extension to 30 degrees with pain at end range of motion in the right paralumbar area; bilateral lateral bending to 30 degrees; right rotation to 30 degrees and left rotation short of 20 degrees with pain limiting further range of motion at 20 degrees.  The Veteran was able to walk on heels and toes and there was no further decreased range of motion, lack of endurance, or increased fatigability with repetitive movement.  There were also no sensory deficits and deep tendon reflexes were 2+ and bilaterally equal.  The Veteran was diagnosed with degenerative disk disease of the lumbar spine and the examiner noted that the diagnosis was confirmed on x-rays.  

The January 2009 x-ray of the Veteran's lumbosacral spine contains findings of moderate multilevel degenerative disk disease at the space narrowing, endplate sclerosis, and marginal osteophytes formation, most pronounced at L2-L3 and L3-L4.  There was no evidence of acute fracture or malalignment, or spondylolisthesis or spondylolysis.  The impression was moderate multilevel degenerative disk disease most pronounced from L2-L4; no acute fracture or malalignment.  See imaging report.  

The Veteran underwent another VA spine examination in March 2011.  In pertinent part, he related lower back pain on the right just above the belt line and that he was able to sit for two to three hours and could walk for one half of an hour without incident.  The Veteran reported that he had some stiffness in the morning and that cold weather, especially rain, was a problem.  He had modified his activity levels to accommodate his lower back, had limited motion in his back, could garden, but using a weed whacker for more than 45 minutes was bothersome, and ran a small cabinetry shop after retirement but sold it because of his back.  Later in the examination report it was noted that he had retired because of increasing lower back pain.  

The Veteran denied any current treatment for his back, hospitalization, surgery, and/or spine trauma or neoplasm.  He reported a history of flare-ups of lower back pain, which he described as moderate occurring every two to four months and lasting one to two days.  The Veteran reported that prolonged bending, sitting or stooping were precipitating factors and that he had to modify his activities when a flare-up occurred.  He denied a history of urinary incontinence, urgency, retention requiring catheterization and frequency; nocturia; fecal incontinence; obstipation; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls and unsteadiness.  

The Veteran reported a history of decreased motion, stiffness and spine pain but denied fatigue, weakness and spasm.  The location and distribution of the pain was in the lower lumbar region on the right and was described as aching in nature just above the belt line.  The severity of the pain was moderate, was of one to two days duration, occurred several times per year, and was without radiation.  The Veteran denied the use of devices/aids and any limitation to walking.  

Physical examination of the spine revealed normal posture, head position and gait, and there was symmetry in appearance.  The examiner noted lumbar lordosis but no gibbus, hyphosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  Examination of the muscles of the spine revealed right guarding, pain with motion, and tenderness, but no spasm, atrophy, weakness, and no guarding, pain with motion, and/or tenderness on the left.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 10 degrees.  There was objective evidence of pain on active range of motion but no additional limitation with repetitive motion.  

Detailed reflex examination revealed hypoactive knee and ankle jerk, bilaterally, and normal bilateral plantar flexion.  Sensory examination was normal in the bilateral lower extremities.  Detailed motor examination revealed active movement against full resistance for bilateral hip flexion and extension, bilateral knee flexion and extension, bilateral ankle dorsiflexion, bilateral ankle plantar flexion, and bilateral great toe extension.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was negative.  An x-ray of the lumbosacral spine contained an impression of no radiographic evidence of acute osseous abnormality; and mild to moderate degenerative disk disease of the lumbar spine most prominent L5-S1.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with lower back strain.  The examiner noted that the effect was decreased mobility, problems with lifting and carrying, lack of stamina, weakness/fatigue, lower extremity decreased strength, and pain, and that the Veteran would have difficulty with duties involving prolonged standing, sitting and lifting.  The examiner noted that the Veteran could be managed very conservatively, that there was no indication for further diagnostic testing and no grounds for surgical intervention, and that the Veteran was experiencing slow and progressive deterioration of his lower back disorder.  

The evidence of record supports the assignment of a 20 percent rating as of March 30, 2011, the date on which the Veteran underwent a VA spine examination.  This is so because at the time of the examination, range of motion testing revealed forward flexion to 40 degrees and a combined range of motion of 100 degrees (flexion to 40 degrees; extension to 10 degrees; bilateral lateral flexion to 15 degrees; and bilateral lateral rotation to 10 degrees).  These results support the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

The evidence of record does not support the assignment of a rating in excess of 10 percent prior to March 30, 2011.  This is so because the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees at any time prior to this date.  Rather, forward flexion was reported as 75 degrees in October 2007 and as normal (90 degrees) in January 2009.  See VA examination reports; see also Plate V, 38 C.F.R. § 4.71a (2011).  Nor is there evidence that the Veteran exhibited a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Rather, the combined range of motion was 185 degrees in October 2007 and 230 degrees in January 2009.  Id.  In addition to the foregoing, there was no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although the October 2007 VA examiner reported some mild spasm of the quadrates lumborum and the iliocostalis muscle on the left side, the Veteran's posture and gait were both described as normal; the January 2009 VA examiner reported normal lordosis.  For all these reasons, the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted prior to March 30, 2011.  

There is also no evidence of IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months so as to support the assignment of a 20 percent rating under the Formula for Rating IDS Based on Incapacitating Episodes.  The Board acknowledges the Veteran's complaints of flare ups throughout the time period prior to March 30, 2011, to include in his written statements and in statements made at the time of the October 2007 and January 2009 VA examinations.  The Board also acknowledges the October 2007 VA examiner's notation that the Veteran had been confined to bed rest for one to two days due to back problems in the last year.  This history as reported by the Veteran is not corroborated by the medical evidence of record.  In fact, there is no evidence that the Veteran was prescribed bed rest or treated by a physician at any time during the appellate period, and the Veteran candidly denied receiving any treatment related to his back during the October 2007 VA examination.  While the Veteran did receive treatment at Tri City Medical Center in January 2007, it does not appear this treatment was rendered during a period of acute signs and symptoms of IDS or that bed rest was prescribed.  For these reasons, the assignment of a 20 percent rating under the Formula for Rating IDS Based on Incapacitating Episodes is not for application prior to March 30, 2011.  

The evidence of record also does not support the assignment of a rating in excess of 20 percent as of March 30, 2011 under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This is so because there was no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.  Rather, the Veteran exhibited 40 degrees of forward flexion at the time of the March 2011 VA examination and denied receiving any current treatment related to his back, which would exclude the possibility that he had been prescribed bed rest and/or treated by a physician.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that the Veteran has consistently reported pain throughout the appeal period, to include at the time he was seen at Tri City Medical Center in January 2007, and has also consistently reported limited activities of daily living as a result of his back disorder.  However, the October 2007 VA examiner reported that there was no further loss in range of motion, and no further loss in functional capacity beyond that expected for age and gender by pain, fatigue, weakness, or lack of endurance after repetitive usage.  And while the January 2009 VA examiner noted pain at the end range of flexion and extension and pain limiting further range of motion at 20 degrees during left rotation, the examiner also specifically noted the absence of further decreased range of motion, lack of endurance, or increased fatigability with repetitive movement.  Lastly, the March 2011 VA examiner noted objective evidence of pain on active range of motion, but no additional limitation with repetitive motion.  In light of the foregoing, the Board finds that a rating in excess of 10 percent is not warranted prior to March 30, 2011, and a rating in excess of 20 percent is not warranted as of that date, under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2011).  

The Board has also considered whether the Veteran manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The RO assigned a separate 20 percent rating for lumbar radiculopathy of the right lower extremity in the November 2007 rating decision that is the subject of this appeal.  As noted above, the issue of entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity is not before the Board for appellate review.  The Board finds that the Veteran's complaints of radiating pain made throughout the appeal period were in reference to his service-connected right lower extremity.  See January 2007 record from Tri City Medical Center (complained of radiating symptoms on the right); October 2007 VA examination report (recurring right lumbar radicular pain or sciatica; occasional pain shooting down from his butt into his right leg); January 2009 VA examination report (pain became radicular going down his right lower extremity to his foot).  At the time of the March 2011 VA examination, he denied radiating pain and a history of urinary incontinence, urgency, retention requiring catheterization and frequency; nocturia; fecal incontinent; obstipation; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls and unsteadiness.  In the absence of any medical evidence of a diagnosis related to neurological abnormality associated with the Veteran's service-connected lumbar spine degenerative disk disease besides the already service-connected lumbar radiculopathy of the right lower extremity, the evidence of record does not support the assignment of another separate rating. 

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The symptoms exhibited by the Veteran's lumbar spine degenerative disk disease, to include pain, stiffness, weakness, tenderness, spasm, decreased range of motion, and some lordosis and guarding, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DCs 5235-5243), which reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Inferred claim for TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and that he has reported that he retired because of increasing lower back pain.  See e.g., March 2011 VA examination report.  The Board also acknowledges that the March 2011 VA examiner noted the effect on usual occupation and resulting work problem would be being assigned different duties and that the effects on occupational activities included decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased lower extremity strength, and pain.  Irrespective of the foregoing, the Veteran has not indicated that he is not employed as a result of his lumbar spine disability, just that his ability to work was impacted by his back problems.  In the absence of such a history, or other competent evidence suggestive of unemployability due to the lumbar spine disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for hypertension has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error. 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in April 2007, and additional notice by a December 2008 letter.  The claims were readjudicated in a March 2009 statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include private treatment records; afforded the appellant physical examinations; obtained medical opinions as to the severity of his back disability; and afforded the appellant the opportunity to give testimony.  The Board notes that the RO informed the appellant in a September 2007 letter that its request for treatment records from Dr. J.Y. was returned as undeliverable.  The RO requested that appellant complete a return a new VA Form 21-4142 if the address was incorrect.  An updated VA Form 21-4142 was not received from appellant.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the above claims at this time. 


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for hypertension, the claim is reopened, and, to that extent only, the appeal is granted. 

A rating in excess of 10 percent for lumbar spine degenerative disk disease is denied prior to March 30, 2011.  

A rating of 20 percent, but no higher, is granted for lumbar spine degenerative disk disease as of March 30, 2011. 


REMAND

The Veteran testified in June 2009 that he recalled being told in service that his blood pressure was "creeping up," but that he was never told he had high blood pressure or hypertension.  He also asserted that he was diagnosed with hypertension in 1997 (when he was first diagnosed with coronary artery disease), but also candidly acknowledged that he was unsure whether he actually had hypertension at the time of his hearing.  In that vein, the Veteran reported that he had asked both his cardiologist and primary care physician whether he had hypertension and neither could give him a definite answer such that the Veteran believed he was "borderline."  He also indicated that he was taking medication for hypertension.  See transcript.  

During the course of the appeal, service connection was granted for coronary artery disease.  A January 2009 VA examination included that examiner's opinion that it is less likely as not that hypertension was caused or a result of service, but did not include an opinion as to whether the now service-connected coronary artery disease may have caused or aggravated the Veteran's hypertension.  As such, a medical opinion is needed.  38 C.F.R. §§ 3.159(c)(4), 3.310.  

Although the Board regrets the additional delay, another opinion is needed to determine whether the Veteran's right ear hearing loss onset in service or is etiologically related to service.  The Board acknowledges that the record currently includes an opinion.  The October 2007 VA opinion is not adequate for adjudicative purposes, however, as it appears that the examiner's opinion was based solely on a determination that the Veteran had normal hearing at separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the claim must be remanded for an adequate opinion.  Recent VA treatment records should also be obtained.  

The issue of entitlement to an initial compensable rating for left ear hearing loss is inextricably intertwined with the claim for service connection for right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  Therefore, the claim for increased rating is deferred pending the above development. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the San Diego VAMC, dated since October 2011.  

2.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the likely etiology of current hypertension.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be performed.

Based on the examination and review of the record, the examiner should respond to the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that current hypertension is related to service or was incurred during the first post-service year?

(b) If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that current hypertension was caused by his service-connected coronary artery disease?

(c) If the answer to (a) and (b) are no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected coronary artery disease aggravated current hypertension?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  When the foregoing development has been completed, schedule the Veteran for a VA audiological examination to ascertain the current severity of his left ear hearing loss and for an opinion as to the likely etiology of the currently demonstrated right ear hearing loss.  The Veteran's claims folder and a copy of this remand should be available to the examiner. 

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's right ear hearing loss is related to service.  The examiner is reminded that normal audiological findings at separation are not determinative.  A rationale for any opinion expressed should be provided, particularly with discussion of the in-service noise exposure. 

The examiner should also fully describe the functional effects caused by the Veteran's hearing disability in the final report. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If the benefits sought on appeal are not granted, issue an updated supplemental statement of the case (SSOC) and give the Veteran an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


